Citation Nr: 0818343	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to November 10, 2005.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for bilateral hearing loss on or after 
November 10, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to July 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
bilateral hearing loss and assigned a non-compensable 
evaluation effective March 12, 2004.  The veteran disagreed 
with the non-compensable evaluation in April 2005.  In a 
December 2005 supplemental statement of the case (SSOC), the 
veteran was granted a 10 percent disabling evaluation for his 
bilateral hearing loss effective November 10, 2005.  However, 
on a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 10 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
veteran did not withdraw his claim for entitlement to a 
higher initial rating, the matter remains before the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to November 10, 2005, audiological evaluation in 
June 2004 revealed that the veteran had, at worst, Level II 
hearing for the right ear and Level VI hearing for the left 
ear.

3.  Audiological evaluation on November 10, 2005, revealed 
that the veteran had Level III hearing for the right ear and 
Level V hearing for the left ear.



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no 
higher, for bilateral hearing loss for the period prior to 
November 10, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).

2.  The criteria for an initial rating in excess of 10 
percent disabling for bilateral hearing loss, on or after 
November 10, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for bilateral hearing loss.  In this regard, once 
service connection is granted and an initial disability 
rating and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the veteran in May 
2004 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim for 
an increased rating for bilateral hearing loss.  The veteran 
was also afforded VA examinations in June 2004 and November 
2005 in connection with his claim.  VA has further assisted 
the veteran and his representative throughout the course of 
this appeal by providing them a SOC and SSOC, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2007).  The RO provided the veteran appropriate VA 
examinations in June 2004 and November 2005, as noted above.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  Further, the VA examination reports address the 
rating criteria and are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to November 10, 2005.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is entitled to an initial compensable evaluation for 
his bilateral hearing loss under 38 C.F.R.§ 4.86(b), 
Diagnostic Code 6100, prior to November 10, 2005.  On the 
authorized audiological evaluation in June 2004, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
60
40
LEFT
20
70
85
80

The veteran's average pure tone threshold was 43.75 decibels 
in his right ear and 63.75 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 94 percent in the left ear.  The 
results of the June 2004 VA examination correspond to Level 
II hearing for the right ear and left ear in Table VI.  When 
those values are applied to Table VII, a 0 percent disability 
evaluation would be assigned under the provisions of 38 
C.F.R. § 4.85.  

However, a 10 percent rating is warranted under 38 C.F.R. § 
4.86(b).  In this regard, although the veteran does not meet 
the criteria under 38 C.F.R. § 4.86(a) or (b) for his right 
ear, he does have a puretone threshold of 20 decibels at 1000 
hertz and 70 decibels at 2000 hertz in his left ear on the 
June 2004 VA examination.  This corresponds to Level VI 
hearing for the left ear in Table VIA.  Furthermore, the 
application of 38 C.F.R. § 4.86(b) yields a 10 percent 
disability evaluation, but no higher, when the numerals are 
applied in Table VI.  

The Board notes that the veteran submitted audiometric 
results from E.T.C., S.A., A.T.H.A.C., and the A.H.A.C.  
However, although these records show that audiograms were 
performed and speech recognition scores were recorded for 
A.H.A.C., there was no interpretation of the audiometric 
readings contained on the graphs.  Moreover, the report from 
A.H.A.C. did not indicate what sort of speech audiometry 
testing was done.  For VA purposes, the Maryland CNC Test 
must be used, as indicated above.  38 C.F.R. § 3.385.  The 
Board also notes that it is precluded from interpreting pure 
tone threshold results in order to determine the severity of 
the veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  As such, these findings cannot be 
considered.  Thus, the Board finds that prior to November 10, 
2005, a 10 percent disability evaluation is appropriate and 
that there is no basis for awarding a higher evaluation.  
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for bilateral hearing loss on or after 
November 10, 2005.

On the authorized audiological evaluation in November 2005, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
50
40
LEFT
15
65
85
75

The veteran's average pure tone threshold was 38.75 decibels 
in his right ear and 60 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 68 percent in the left ear.  The 
results of the November 2005 VA examination correspond to 
Level III hearing for the right ear and Level V hearing for 
the left ear in Table VI.  When those values are applied to 
Table VII, it is apparent that the currently assigned 10 
percent disability evaluation for the veteran's bilateral 
hearing loss is accurate and appropriately reflects his 
bilateral hearing loss under the provisions of 38 C.F.R. § 
4.85. 

The Board has also considered whether a higher evaluation for 
bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  
However, the veteran's disability does not meet the 
requirements of 38 C.F.R. § 4.86 on or after November 10, 
2005.  In this regard, the veteran does not have puretone 
thresholds of 55 decibels or more at each of the frequencies 
of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 
30 decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz on the November 2005 VA examination.  Furthermore, 
the application of 38 C.F.R. § 4.86 would not yield a higher 
evaluation.  Thus, the Board finds that the 10 percent 
evaluation is appropriate and that there is no basis for 
awarding a higher evaluation on or after November 10, 2005.  
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

The Board acknowledges the veteran's contentions made most 
recently in a February 2006 statement that the VA 
examinations did not account for his ability to hear in 
everyday surroundings.  However, in Martinak v. Nicholson, 21 
Vet. App. 447, 453-54 (2007), the Court upheld VA's policy of 
conducting audiometric testing in sound controlled rooms.  
Additionally, the veteran and his representative have offered 
no expert medical evidence demonstrating that an audiometry 
test conducted in a sound-controlled room produces 
inaccurate, misleading, or clinically unacceptable test 
results; nor have they offered any expert medical evidence 
demonstrating that an alternative testing method exists and 
that such method is in use by the general medical community.  
In fact, the veteran has simply offered his own 
unsubstantiated lay opinion as to the impropriety of this 
testing method.  Therefore, no additional action in this 
regard is warranted.  See Martinak, 21 Vet. App. at 454.  

Additionally, in the May 2008 informal hearing presentation, 
the veteran's representative argued that his VA examinations 
were inadequate because they did not describe the effects the 
veteran's hearing loss has on his occupational functioning 
and daily life.  The Board finds both the June 2004 and 
November 2005 VA examinations adequate for rating purposes.  
During the June 2004 VA examination, the examiner reviewed 
the claims file and indicated that the veteran reported that 
his hearing was worse in his left ear and that all listening 
situations were difficult for him except quiet environments.  
Further, the veteran reported to the examiner that he retired 
as a welder in 2003.  As the veteran is apparently retired, 
it may reasonably be assumed that he would have problems with 
employment that required any significant degree of oral 
communication.  Further, during the November 2005 VA 
examination, the veteran did not report a situation of 
greatest hearing difficulty.  In sum, the Board finds that 
the examinations addressed the functional effects of his 
disability and therefore substantial compliance with all 
applicable regulatory provisions was accomplished.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2007).  

Moreover, the Board notes that the veteran indicated in a May 
2005 statement that he had trouble hearing in groups, found 
one on one conversations difficult, and phone conversations 
impossible.  Additionally, his wife added in a June 2005 
statement that he had difficulty making business transactions 
over the phone.  These statements, combined with what the VA 
examiners elicited from the veteran concerning the functional 
effects of his disability, address his complete disability 
picture including the effects of his disability on his daily 
life and employment, which is all that the applicable 
regulatory provisions require.  See Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007) (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10).  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  In this regard, the 
veteran reported that he retired as a welder in 2003.  
Moreover, the veteran did not indicate that his bilateral 
hearing loss affected his ability to work in a way not 
already contemplated by the regular schedular criteria.  

Additionally, the veteran indicated that his hearing 
interferes with his daily life but the evidence does not 
demonstrate that his daily life was impacted in a way to 
warrant extraschedular evaluation.  Cf Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  In this regard, the November 2005 
VA examiner specifically noted that the veteran had already 
been seen by ENT and had a normal MRI.  Further, none of the 
evidence reflects that the veteran's hearing loss affects his 
daily life in an unusual or exceptional way.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected bilateral 
hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial 10 percent disability evaluation, 
and no higher, for bilateral hearing loss prior to November 
10, 2005, is granted.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for bilateral hearing loss on or after November 10, 
2005, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


